Case 2:17-cv-08663-DSF-SK Document 95 Filed 04/24/20 Page 1 of 1 Page ID #:1481

                                                                            JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    PERRYIONA GALES,                     CV 17-8663 DSF (SKx)
        Plaintiff,

                     v.                  JUDGMENT

    CITY OF LONG BEACH, et al.,
         Defendants.



        The Court having dismissed the case for failure to prosecute and
    failure to comply with discovery obligations,

       IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
    the action be dismissed with prejudice, and that Defendant recover
    costs of suit pursuant to a bill of costs filed in accordance with 28
    U.S.C. § 1920.



    Date: April 24, 2020                ___________________________
                                        Dale S. Fischer
                                        United States District Judge
